The great difficulty in the appellants' case consists in their being entirely too late with their proof. They waited until after the hearing and decision in the cause upon pleadings and proofs, and then attempted to establish the defence set up in their answer. This they had no right to do. They ought to have interposed their defence and offered their testimony before the decree under which the referee was acting was made. A defendant in a common law action might with the same propriety offer to prove his plea or answer after the verdict was rendered against him, as the defendants in this cause to prove their answer after the decree had passed against them. It is therefore unnecessary to pass upon the reasons assigned by the referee for not examining Valentine, as there is a good and valid reason, not assigned by him, for sustaining the decree.
DENIO, J., did not hear the argument.
All the other Judges concurring,
Judgment affirmed.